 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FRESHKO PRODUCE SERVICES, INC.,                    No. 1:18-cv-01703-DAD-BAM
     a Delaware corporation,
12
                          Plaintiff,
13                                                      ORDER ADOPTING FINDINGS AND
               v.                                       RECOMMENDATIONS, GRANTING IN
14                                                      PART PLAINTIFF’S MOTION FOR
     WRITE ON MARKETING, INC., a                        ATTORNEY’S FEES
15   Wyoming corporation; JOSE SALAZAR,
     an individual; ARNULFO DIAZ, an                    (Doc. Nos. 30, 32, 37)
16   individual; and RUDY GOMEZ BRAVO,
     an individual,
17
                          Defendants.
18

19

20             Plaintiff Freshko Produce Services, Inc. filed a motion for attorneys’ fees. (Doc. Nos. 30,

21   32.) The motion was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

22   636(b)(1)(B) and Local Rule 302. (Doc. No. 35.)

23             On August 13, 2019, the assigned magistrate judge issued findings and recommendations,

24   recommending that plaintiff’s motion for attorneys’ fees be granted in the modified amount of

25   $7,240.00. (Doc. No. 37.) The findings and recommendations were served on the parties in this

26   action and contained notice that any objections thereto must be filed within (14) fourteen days

27   after service of the order. No objections have been filed and the time in which to do so has now

28   passed.
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(c), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court finds that the

 3   findings and recommendations are supported by the record and proper analysis. 1

 4          Accordingly,

 5                1. The findings and recommendations issued on August 13, 2019 (Doc. No. 37) are

 6                   adopted in full;

 7                2. Plaintiff’s motion for attorneys’ fees is granted in the modified amount of

 8                   $7,240.00; and

 9                3. The Clerk of the Court is directed to close this case.

10   IT IS SO ORDERED.
11
         Dated:     October 22, 2019
12                                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17
     1
        The court recognizes that judges in the Eastern District of California frequently distinguish
18
     between the Fresno and Sacramento communities in determining hourly rates. The general rule
19   for awarding attorneys’ fee rates, however, is that “the rates of attorneys practicing in the forum
     district” are used. Gates v. Deukmejian, 987 F.2d 1392, 1405 (9th Cir. 1992) (emphasis added).
20   The ultimate task of the court is to discern the “prevailing market rates in the relevant
     community.” See Gonzalez v. City of Maywood, 729 F.3d 1196, 1205 (9th Cir. 2013) (quoting
21   Dang v. Cross, 422 F.3d 800, 813 (9th Cir. 2005)). District wide rates should guide the court’s
22   award of attorney’s fees in cases originating in Fresno, particularly in specialized fields of
     litigation. See, e.g., Gonzalez, 729 F.3d at 1206 (noting the appropriate rate was “the market rate
23   prevailing in the Central District of California”); Prison Legal News v. Schwarzenegger, 608 F.3d
     446, 455 (9th Cir. 2010) (using the Northern District of California as the relevant legal
24   community); Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008) (same); Davis
     v. Mason Cty., 927 F.2d 1473, 1488 (9th Cir. 1991) (using the Western District of Washington as
25   the relevant local community), overruled on other grounds as recognized in Davis v. City & Cty.
26   of San Francisco, 976 F.2d 1536, 1556 (9th Cir. 1992). The court also notes that this is not a
     district court with separate divisions, as many are, but rather is a single district sitting in
27   designated locations for venue purposes. See E.D. Cal. L.R. 120. Any perceived differences in
     hourly rates between Fresno and Sacramento does not appear to have played a role in the rate
28   determination set forth in the pending findings and recommendations.
                                                        2
